Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicant’s election of Group II (claims 4-14, variant R131A) with traverse in the reply filed on 5/2/22 is acknowledged.  The basis for traverse is that there would not be a serious burden on the examiner if restriction were not required. Each of the two designated inventions is classified in US Class 435, US Subclass 195 or US Class 435, US Subclass 198 [Cooperative Patent Classification (CPC) C61K 38/00 or C12N 9/20]. The method of invention I is related to the product of invention 11, in part, as a product and process of using. When product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim should be rejoined as a matter of right in accordance with the Official Gazette notice dated March 26, 1996 (1184 O.G. 86; see also M.P.E.P. 821.04, In re Ochiai, and /n re Brouwer). 
Applicants are also required under 35 U.S.C. 121 to make a species election from the elected Group II. Applicants elect the amino acid substitution R131A of SEQ ID NO: 3. Applicants elect with traverse. The basis for traverse is that it would not be a serious burden on the examiner to search multiple amino acid substitutions of the same sequence. Applicant reminds the Examiner that, upon finding that an elected species is patentable, Applicant is entitled to consideration of claims to additional species. 
Response: Applicants’ arguments are considered but not found to be persuasive for reasons explained in the restriction requirement and is repeated here.
These inventions are independent or distinct for the following reasons.
The method of invention I is related to the product of invention II and the composition of invention, in part, as a product and process of using.  The inventions are distinct because the product can also be used for making an antibody.
Species Election
	This application contains claims directed to the following patentably distinct species encompassed by claims 1-2, 4, 6 & 7, which includes SEQ ID NO: 3 (sequence) and variants (species) as noted above. The species are independent or distinct because each of the variants have distinct structure and level of activity. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single Group from Groups I, II or III, a single disclosed species or a single group/set/combination (as in claim 6, for example V44Y…H158Q+D255G, a single sequence) of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. A single species may comprise: 
For example, a single species or construct may comprise: SEQ ID NO: 3 + variant at a single position. Each of the single variant construct comprising a single sequence and a single mutant, are structurally and functionally distinct. Searching for one variant does not lead to the art for the other variants.  
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
Searching for a designated variant (or elected variant) will not yield information regarding the other variants.

2.	Claims withdrawn:
Claims 1 & 2 (and non-elected species) are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.	
3.					Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India [INDIA 3443/CHE/2015 07/06/2015] on 7/6/15. 
4.	Receipt is also acknowledged of papers (foreign priority, EUROPEAN PATENT OFFICE (EPO) 15184892.6 09/11/2015) submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
5.					Specification
	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
6.	Claims 4-14 are objected to reciting non-elected species. 
Claim 4 (line 9) is also objected to recitation of “D255/S”. 
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 4-14 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by US Patent 5,821,102. 
	Instant Claim 4, for example, is drawn to “A lipase variant of SEQ ID NO: 3 comprising a substitution at one or more positions corresponding to positions: D4H, D4K, D4R; V44Y; A45V, A451, A45L; Q49A, Q49G, Q49H, Q49K, Q49R, Q49S; 158K; 84P; 188A, 188P; F93L; P95V; N97D; A104A, A104G, A104S; K108A, K108G, K108S; R131A, R131G, R131S; T140A; A147G; S152A, S152G; H158Q; E165A, E165G, E165S; T176N; P177C, P177L, P177, P177/V; K187N; H195D, H195S; 1199G, 1199V; F208G, F208K; L211C; K221A, K221G, K221P, K221S; D222P; S224G; I232H, I232K, I232N, I232R; F244T; V247A, V247G, V247S, V247D, V247L, V247P, V2471, V247Y; I248K, I248S; D2491, D249L, D249V; L251V, L251 I, L251 L; D255A, [[D255G,]] D255/S, G2591, G259L, and G259V of SEQ ID NO: 3, wherein the variant has lipase activity and has at least 75% but less than 100% sequence identity to SEQ ID NO: 3 or a fragment thereof with lipase activity.”
US Patent 5,821,102 teaches nucleic acids encoding polyeptides having absidia lipase activity. 
The reference further teaches the encoding DNA, vector, host cell (page 11, lines 1-7) and method of making the lipase variant(s) recombinantly. Also it is noted that claim 4, recite the mutation “R131A” the elected species and the wild type sequence has “R131N”, which is obvious variation of the wild-type.  (see the sequence alignment presented below). 
It is also noted that variants Q49K, N97D & T140A claimed are an exact match with the wild-type sequence of the patent. The sequences are 92.3%identical.
The reference anticipates the claims.
RESULT 31
US-08-784-651-2
; Sequence 2, Application US/08784651
; Patent No. 5821102
;  GENERAL INFORMATION:
;    APPLICANT:  Berka, Randy
;    APPLICANT:  Boominathan, Karuppan
;    APPLICANT:  Sandal, Thomas
;    TITLE OF INVENTION:  Nucleic Acids Encoding Polypeptides
;    NUMBER OF SEQUENCES:  16
;    CORRESPONDENCE ADDRESS:
;      ADDRESSEE:  No. 5821102o No. 5821102disk of No. 5821102th America, Inc.
;      STREET:  405 Lexington Avenue
;      CITY:  New York
;      STATE:  NY
;      COUNTRY:  USA
;      ZIP:  10174
;    COMPUTER READABLE FORM:
;      MEDIUM TYPE:  Diskette
;      COMPUTER:  IBM Compatible
;      OPERATING SYSTEM:  DOS
;      SOFTWARE:  FastSEQ for Windows Version 2.0
;    CURRENT APPLICATION DATA:
;      APPLICATION NUMBER:  US/08/784,651
;      FILING DATE:  21-JAN-1997
;      CLASSIFICATION:  435
;    ATTORNEY/AGENT INFORMATION:
;      NAME:  Agris, Cheryl H.
;      REGISTRATION NUMBER:  34,086
;      REFERENCE/DOCKET NUMBER:  4608.200-US
;    TELECOMMUNICATION INFORMATION:
;      TELEPHONE:  212-867-0123
;      TELEFAX:  212-878-9655
;  INFORMATION FOR SEQ ID NO:  2:
;    SEQUENCE CHARACTERISTICS:
;      LENGTH:  336 amino acids
;      TYPE:  amino acid
;      STRANDEDNESS:  single
;      TOPOLOGY:  linear
;    MOLECULE TYPE:  protein
;    FRAGMENT TYPE:  internal
US-08-784-651-2

  Query Match             92.3%;  Score 1281;  DB 5;  Length 336;
  Best Local Similarity   91.2%;  
  Matches  239;  Conservative   10;  Mismatches   13;  Indels    0;  Gaps    0;

Qy          1 STQDYRIASEAEIKAHTFYTALSANAYCRTVIPGGRWSCPHCGVASNLQITKTFSTLITD 60 Q49K
              | |||| ||| ||:||||||||||||||| |||||||||||| | |||:|||||||||||
Db         75 SKQDYRTASETEIQAHTFYTALSANAYCRNVIPGGRWSCPHCDVTSNLKITKTFSTLITD 134

Qy         61 TNVLVAVGEKEKTIYVVFRGTSSIRNAIA DIVFVPVNYPPVNGAKVHKGFLDSYNEVQDK 120 N97D 
              ||| |||||||||||:|||||:||||||||||||||:||||:|||||||||||||||||:
Db        135 TNVAVAVGEKEKTIYIVFRGTNSIRNAIA DIVFVPVDYPPVDGAKVHKGFLDSYNEVQDQ 194

Qy        121 LVAEVKAQLDRHPGYKIVVTGHSLGGATAVLSALDLYHHGHANIEIYTQGQPRIGTPAFA 180 R131N
              |||||| ||| |||||||| ||||||||||| ||||||||| |||||||||||:||||||
Db        195 LVAEVKKQLDNHPGYKIVVAGHSLGGATAVLCALDLYHHGHHNIEIYTQGQPRVGTPAFA 254 T140A

Qy        181 NYVIGTKIPYQRLVHERDIVPHLPPGAFGFLHAGEEFWIMKDSSLRVCPNGIETDNCSNS 240
               |||||||||||||:||||||||||||||||||||||||||||||||||||||||:||||
Db        255 KYVIGTKIPYQRLVNERDIVPHLPPGAFGFLHAGEEFWIMKDSSLRVCPNGIETDDCSNS 314

Qy        241 IVPFTSVIDHLSYLDMNTGLCL 262
              ||||||||||||||||||||||
Db        315 IVPFTSVIDHLSYLDMNTGLCL 336


8.				Double Patenting Rejection  
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 4-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-10 of U.S. Patent No. 10,822,598. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims as present or in combination of claims account for variants claimed in the present case. 
	Instant Claim 4, for example is drawn to “A lipase variant of SEQ ID NO: 3 comprising a substitution at one or more positions corresponding to positions: D4H, D4K, D4R; V44Y; A45V, A451, A45L; Q49A, Q49G, Q49H, Q49K, Q49R, Q49S; 158K; 84P; 188A, 188P; F93L; P95V; N97D; A104A, A104G, A104S; K108A, K108G, K108S; R131A, R131G, R131S; T140A; A147G; S152A, S152G; H158Q; E165A, E165G, E165S; T176N; P177C, P177L, P177, P177/V; K187N; H195D, H195S; 1199G, 1199V; F208G, F208K; L211C; K221A, K221G, K221P, K221S; D222P; S224G; I232H, I232K, I232N, I232R; F244T; V247A, V247G, V247S, V247D, V247L, V247P, V2471, V247Y; I248K, I248S; D2491, D249L, D249V; L251V, L251 I, L251 L; D255A, [[D255G,]] D255/S, G2591, G259L, and G259V of SEQ ID NO: 3, wherein the variant has lipase activity and has at least 75% but less than 100% sequence identity to SEQ ID NO: 3 or a fragment thereof with lipase activity.”
Patented claim 1 is drawn to “A lipase variant of a parent lipase, which variant has lipase activity, has at least 75% but less than 100% sequence identity to SEQ ID NO: 3 and comprises two or more of the substitutions selected from: R131A, R131G, R131K, R131L, R131M, R131S, R131W, S152A, T176N, V247A, V247F, V247K, V247L, V247S, V247T, V247W, D255A, and D255G of SEQ ID NO: 3.” 
	Given the fact pattern of the instant case as well as the patented claims – the patented claims anticipates the instant claims. 
9.	Claims 4-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  3-8 of U.S. Patent No. 10,954,477. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims as present or in combination of claims account for variants claimed in the present case. 
	Instant claim 4 is drawn to as noted above in Paragraph 8.
Claims  3-8 of U.S. Patent No. 10,954,477 are drawn to as follows;
3. A lipase variant of SEQ ID NO: 3, comprising an amino acid substitution at D255G of SEQ ID NO: 3, wherein the variant has lipase activity and has at least 80% but less than 100% sequence identity to SEQ ID NO: 3.  [See notice of Correction].
4. The lipase variant of claim 3, wherein the variant has at least 90% sequence identity to SEQ ID NO: 3. 
5. The lipase variant of claim 3, comprising amino acid substitutions selected from the group consisting of: e. D255G; f. H158Q+D255G; g. S152A+D255G; h. N97D+D255G; i. Q49K+D255G; m. S152A+T176N+D255G. 
6. The lipase variant of claim 3, further comprising one or more amino acid substitutions at positions corresponding to positions 27, 33, 38, 57, 58, 60, 83, 86, 91, 94, 97, 99, 111, 150, 163, 210, 216, 225, 227, 231, 233, 249, 254, 256, 263, 264, 265, 266, 267, and 269 of SEQ ID NO: 3. 
7. The lipase variant of claim 3, which variant produces a reduced odor relative to SEQ ID NO: 3. 
8. A composition comprising the lipase variant according to claim 3. 
	Patented claim 3 recites - A lipase variant of SEQ ID NO: 3, comprising an amino acid substitution at D255G of SEQ ID NO: 3, wherein the variant has lipase activity and has at least 80% but less than 100% sequence identity to SEQ ID NO: 3. 
The use of comprising language in the claims allows the inclusion of other variants as well. Therefore, claims  of U.S. Patent No. 10,954,477 anticipates the instant claims.  
10.	No claim is allowed.
11.	IDS filed 10/20/20 is acknowledged. A signed copy of the IDS is provided with this Office Action.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEKCHAND SAIDHA whose telephone number is (571)272-0940. The examiner can normally be reached on M-F 8.00-5.30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B Mondesi can be reached on 408 918 7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TEKCHAND SAIDHA/
Primary Examiner, Art Unit 1652			
Recombinant Enzymes, 02A65 Remsen Bld.  
400 Dulany Street, Alexandria, VA 22314
Telephone: (571) 272-0940
Fax: (571) 273-0940